DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 29 Sep 2022, in which claims 1, 3-4, 8, 10, 12, and 14 are amended to change the scope and breadth of the claim, claims 2, 5-7, 11, and 13 are canceled, withdrawn claims 15-17 are canceled, and new claim 18 is added.

This application is the national stage entry of PCT/IN2019/050280, filed 04 Apr 2019; and claims benefit of foreign priority document INDIA IN201841012945, filed 05 Apr 2018; this foreign priority document is in English.

Claims 1, 3-4, 8, 10, 12, 14, and 18 are pending in the current application and are examined on the merits herein.

Objections Withdrawn
Applicant’s Amendment, filed 29 Sep 2022, with respect that claim 11 is objected to under 37 CFR 1.75(c) as being in improper form has been fully considered and is persuasive, as claim 11 is canceled.  
This objection has been withdrawn. 

	The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 29 Sep 2022, in which claims 1, 3-4, 8, 10, 12, and 14 are amended to change the scope and breadth of the claim, claims 2, 5-7, 11, and 13 are canceled, and new claim 18 is added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended Claims 1, 3-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan Rao et al. (US 2012/0214986 A1, published 23 Aug 2012, provided by Applicant in IDS mailed 05 Oct 2020) in view of Bragd et al. (Carbohydrate Polymers, 2002, 49, p397-406, of record).
Mohan Rao et al. teaches processes for the preparation of iron (III) carboxymaltose complex. (abstract) Mohan Rao et al. teaches a process which comprises a. oxidizing one or more maltodextrins using an aqueous sodium hypochlorite solution to obtain a solution; and b. reacting the aqueous solution obtained in step (a) with ferric hydroxide to produce iron (III) carboxymaltose complex where, when one maltodextrin is applied, its dextrose equivalent lies between 4 and 20, and when a mixture of several maltodextrins is applied, the dextrose equivalent of the mixture lies between 4 and 20 and the dextrose equivalent of each individual maltodextrins contained in the mixture lies between 2 and 4. (page 1, paragraphs 0010-0012) Mohan Rao et al. teaches another aspect of the method comprising oxidizing the iron maltodextrin complex using an aqueous sodium hypochlorite solution; and maintaining the solution obtained at a temperature of 25°C. to 125° C. and at a pH of 5 to 12 to produce iron (III) carboxymaltose complex. (page 1, paragraph 0014-0018) Mohan Rao et al. teaches the embodiment where the oxidation reaction is carried out in an alkaline solution at a pH of 8 to 12. In another embodiment, the oxidation reaction is carried out at a temperature of 15 to 40°C., and preferably at a temperature of 25 to 35°C. (page 2, paragraph 0023) Mohan Rao et al. teaches the embodiment where the the oxidation reaction is carried out in the presence of a catalyst such as alkali bromides, for example sodium bromide. (page 2, paragraph 0024) Mohan Rao et al. teaches after completion of the reaction, the obtained solution can be cooled to room temperature and then optionally diluted and filtered. It is also possible to isolate the iron (III) complex from the solution by precipitation with an alcohol such as ethanol. (page 2, paragraph 0033) 
Mohan Rao et al. does not specifically disclose the method comprising oxidizing one or more maltodextrins with oxone. (claim 1) Mohan Rao et al. does not specifically disclose the method comprising isolating the oxidized maltodextrins. (claim 9) Mohan Rao et al. does not specifically disclose the method comprising treating the isolated oxidized maltodextrins dissolved in water with iron (III) salt to provide iron (III) carboxymaltose. (claim 10) 
Bragd et al. teaches carbohydrates oxidized by 4-AcNH-TEMPO as the mediatior and peracetic acid or monoperoxysulfate (Oxone(R)) as the regenerating oxidant. The conversion of primary alcohol groups to the corresponding carboxyl groups proceeded with high yield and selectivity, provided that sodium bromide was added as co-catalyst. Oxone appeared to be the most efficient oxidant. (page 397, abstract) Bragd et al. teaches selective oxidation of primary alcohol groups in mono- and polysaccharides by stable nitroxyl radicals, e.g. 2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPO) or derivatives thereof as the mediator, to the corresponding carboxyl functionalities has been described in recent years. (page 397, left column, paragraph 1) Bragd et al. teaches regeneration of the oxidising species is accomplished in situ by the addition of a primary oxidant. In the vast majority of the studies, hypochlorite (bleach) and hypochlorite/bromide have been utilised as primary oxidants. In some recent studies, attempts have been made to find cleaner and milder primary oxidants for the regeneration of TEMPO. (page 397, left to right columns) Bragd et al. teaches rate of oxidation was approximately 25 times higher for oxone than for peracetic acid in the oxidation of Me α-Glcp. (page 405, left column, paragraph 1) Bragd et al. teaches the general procedure for the oxidation of polysaccharides where the actual peracid is used at a mole ratio of 2 mol/mol primary alcohol. (paragraph spanning pages 3898-399)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Mohan Rao et al. in view of Bragd et al. in order to substitute the hypochlorite/bromide oxidant taught by Mohan Rao et al. with the 4-AcNH-TEMPO/oxone/sodium bromide oxidant system taught by Bragd et al. and to isolate the oxidized maltodextrins. One of ordinary skill in the art would have been motivated to combine Mohan Rao et al. in view of Bragd et al. with a reasonable expectation of success because Bragd et al. teaches the 4-AcNH-TEMPO/oxone/sodium bromide oxidant system is an improved oxidant system for the selective oxidation of carbohydrates compared to the known hypochlorite/bromide oxidant system, suggesting it would have been obvious to improve the method of Mohan Rao et al. in the same way with the reasonable expectation of success to provide the same advantages or improvements. It would have been obvious to modify the method of Mohan Rao et al. by isolating the oxidized maltodextrins because Mohan Rao et al. teaches after completion of the reaction, the obtained solution can be cooled to room temperature and then optionally diluted and filtered, suggesting it would have been routine experimentation to one of ordinary skill in the art to filter or isolate the product of a reaction as a solid. Further, Mohan Rao et al. teaches reacting an aqueous solution of the oxidized maltodextrin with ferric hydroxide to produce iron (III) carboxymaltose complex, making obvious treating the isolated oxidized maltodextrins dissolved in water with iron (III) salt to provide iron (III) carboxymaltose.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 29 Sep 2022, have been fully considered and not found to be persuasive.
	Applicant remarks that Mohan Rao et al. teaches a process which comprises a. oxidizing one or more maltodextrins using an aqueous sodium hypochlorite solution to obtain a solution, that Bragd et al. teaches carbohydrates oxidized by 4-AcNH-TEMPO as the mediatior and peracetic acid or monoperoxysulfate (Oxone(R)) as the regenerating oxidant, and notes the difference in chemical composition of the oxidizing reagents sodium hypochlorite and 4-AcNH-TEMPO or peracetic acid or monoperoxysulfate. However, in this case, as detailed in the rejection of record, Bragd et al. teaches regeneration of the oxidising species is accomplished in situ by the addition of a primary oxidant. In the vast majority of the studies, hypochlorite (bleach) and hypochlorite/bromide have been utilised as primary oxidants. In some recent studies, attempts have been made to find cleaner and milder primary oxidants for the regeneration of TEMPO. Therefore Bragd et al. reasonable teaches one of ordinary skill in the art would consider the oxidizing reagents for the oxidation of carbohydrates as equivalent despite the differences in chemical composition of the reagents, and Bragd et al. suggests one of ordinary skill in the art would have been motivated to substitute the 4-AcNH-TEMPO as the mediatior and peracetic acid or monoperoxysulfate as the regenerating oxidant for hypochlorite or hypochlorite/bromide such as taught by Mohan Rao et al. with a reasonable expectation of success. 
Applicant further notes that Bragd et al. teaches a 4-AcNH-TEMPO/oxone/sodium bromide oxidant system compared to the hypochlorite/bromide oxidant taught by Mohan Rao et al. However, MPEP 2141.01(a) especially at I. provides "In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103 , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004)" and 
"If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited." In this case Applicant appears to be interpreting the problem to be solved in a narrow or constrained way of excluding 4-AcNH-TEMPO mediated reactions for the oxidation of carbohydrates, and such view is not consistent with the specification which is broadly drawn to methods of preparing iron (III) carboxymaltose. Further, the claimed invention recites the open transitional phrase language of "comprising", and encompasses additional reagents present in the reaction such as sodium bromide which Bragd et al. describes as a known as a co-catalyst. Therefore one of ordinary skill in the art would have looked to known oxidant systems in the pertinent field of art of oxidation of carbohydrates, including systems that contain reagents such as co-catalysts in addition to the primary oxidant, where Bragd et al. provides a reasonable expectation of success and motivation with the expectation of known improvements to substitute different oxidant systems in the pertinent field of art of oxidation of carbohydrates. 
	Applicant remarks that the claimed invention shows surprising results for the production of iron (III) carboxymaltose complex. However, as addressed above, the claimed invention recites the open transitional phrase language of "comprising", and encompasses additional reagents present in the reaction such as sodium bromide which Bragd et al. describes as a known as a co-catalyst. The examples provided in the application as filed are not persuasive because the data provided are not commensurate in scope with claimed invention, where Bragd et al. suggests the 4-AcNH-TEMPO/oxone/sodium bromide oxidant system is expected to be a cleaner and milder reaction.

Amended Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan Rao et al. (US 2012/0214986 A1, published 23 Aug 2012, provided by Applicant in IDS mailed 05 Oct 2020) in view of Bragd et al. (Carbohydrate Polymers, 2002, 49, p397-406, of record) as applied to claims 1, 3-4, 8, and 10, and further in view of Shilparshree et al. (Innovative Food Science and Emerging Technologies, 2015, 32 p165-171, of record).
Mohan Rao et al. in view of Bragd et al. teaches as detailed above. Mohan Rao et al. further teaches the amount of alkali bromide catalyst is kept as low as possible in order to achieve an end product (Fe-complex) which can easily be purified. (page 2, paragraph 0024)
Mohan Rao et al. in view of Bragd et al. does not specifically disclose the method comprising dia-filtering the iron (III) carboxymaltose. (claim 12) 
Shilparshree et al. teaches preparation of succinylated sodium caseinate (succ. NaCas)-iron complex suitable for food fortification purposes by adopting ultrafiltration technology. Diafiltration carried out during the manufacturing process not only removed free iron but also reduced excess succinic acid from the complex. Centrifugation and ultrafiltration (UF) technologies were adopted in the study, the former used to remove the insoluble iron and latter was used to remove free iron. The presence of both insoluble and free iron may be unacceptable for the food processing. (page 165, abstract) Shilparshree et al. teaches the basic steps involved in UF membrane processing system including diafiltration. (page 166, right column, paragraph 2) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Mohan Rao et al. in view of Bragd et al. further in view of Shilparshree et al. in order to purify the iron complex using the ultrafiltration technology of diafiltration. One of ordinary skill in the art would have been motivated to combine Mohan Rao et al. in view of Bragd et al. further in view of Shilparshree et al. with a reasonable expectation of success because Mohan Rao et al. suggests the end product iron complex is purified teaches filtration or isolation of the reaction products, and Shilparshree et al. teaches adopting ultrafiltration technology including diafiltration for the purification of iron complexes to reduce both excess starting materials and free iron, where the presence of free iron may be unacceptable for the food processing. Therefore it would have been obvious to combine Mohan Rao et al. in view of Bragd et al. further in view of Shilparshree et al. to improve the method of making the iron complex product taught by Mohan Rao et al. in view of Bragd et al. by adopting ultrafiltration technology as taught by Shilparshree et al. in order to improve the method in the same way.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 29 Sep 2022, have been fully considered and not found to be persuasive.
	Applicant remarks that Shilparshree et al. teaches preparation of succinylated sodium caseinate (succ. NaCas)-iron complex and does not teach iron (III) carboxymaltose. However, MPEP 2141.01(a) especially at I. provides "In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103 , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004)" and "Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212." In this case the teachings of Shilparshree et al. from are reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) because teachings of Shilparshree et al. address purification of an iron complex. In this case Mohan Rao et al. teaches filtration or isolation of the reaction products is a known need or problem in the field of endeavor, and Mohan Rao et al. further teaches an end product (Fe-complex) which can easily be purified. Therefore the teachings of Shilparshree et al. drawn to ultrafiltration technology including diafiltration for the purification of iron complexes are "reasonably pertinent" to the problem, and would have logically have commended itself to an inventor's attention in considering the problem recognized in Mohan Rao et al. 

	The following are new grounds of rejection necessitated by Applicant's Amendment, filed 29 Sep 2022, in which claims 1, 3-4, 8, 10, 12, and 14 are amended to change the scope and breadth of the claim, claims 2, 5-7, 11, and 13 are canceled, and new claim 18 is added.
Claim Rejections - 35 USC § 103
Amended Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan Rao et al. (US 2012/0214986 A1, published 23 Aug 2012, provided by Applicant in IDS mailed 05 Oct 2020) in view of Bragd et al. (Carbohydrate Polymers, 2002, 49, p397-406, cited in PTO-892) as applied to claims 1, 3-4, 8, and 10, and further in view of Reim et al. (US 8,263,577, issued 11 Sep 2012, cited in PTO-892).
Mohan Rao et al. in view of Bragd et al. teaches as detailed above. Mohan Rao et al. teaches after completion of the reaction, the obtained solution can be cooled to room temperature and then optionally diluted and filtered. It is also possible to isolate the iron (III) complex from the solution by precipitation with an alcohol such as ethanol. (page 2, paragraph 0033) Mohan Rao et al. further teaches the amount of alkali bromide catalyst is kept as low as possible in order to achieve an end product (Fe-complex) which can easily be purified. (page 2, paragraph 0024)
Mohan Rao et al. in view of Bragd et al. does not specifically disclose the method comprising dia-filtering the iron (III) carboxymaltose. (claim 12) Mohan Rao et al. in view of Bragd et al. does not specifically disclose the method comprising precipitating iron (III) carboxymaltose using acetone and isolating the iron (III) carboxymaltose. (claim 14) Mohan Rao et al. in view of Bragd et al. does not specifically disclose the method where the isolating oxidized maltodextrin in step b) is carried out by precipitation using methanol. (claim 18)
Reim et al. teaches water-soluble iron-carbohydrate derivative complex obtainable from an aqueous iron(III) salt solution and an aqueous solution of the product of the oxidation and subsequent derivative of one or more maltodextrins with an  aqueous hypochlorite solution at an alkaline pH value. (abstract) Reim et al. teaches maltodextrins are used as starting material according to the invention. (column 3, line 30) Reim et al. teaches the oxidised reaction product can then be precipitated by addition of a suitable solvent in which it is substantially insoluble. An example of a suitable solvent is ethanol. Further suitable precipitation solvents are methanol, propanol or acetone. The precipitate is then filtered off and dried in a conventional manner. (column 4, lines 15-25) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Mohan Rao et al. in view of Bragd et al. further in view of Reim et al. in order to select the optional purification steps of Mohan Rao et al. to be known methods of purification of iron-carbohydrate derivative complexes taught by Reim et al. One of ordinary skill in the art would have been motivated to combine Mohan Rao et al. in view of Bragd et al. further in view of Reim et al. with a reasonable expectation of success because both Mohan Rao et al. and Reim et al. are drawn to methods of making iron (III) carboxymaltose complexes, Mohan Rao et al. teaches optional steps where the reaction product is diluted, filtered, or precipitated with an alcohol such as ethanol, and Mohan Rao et al. suggests purification of the end product, and Reim et al. teaches known methods of purification of iron-carbohydrate derivative complexes are precipitation using suitable solvents such as ethanol, methanol, or acetone, suggesting it would have been obvious to one of ordinary skill in the art to substitute the ethanol taught in Mohan Rao et al. with suitable solvents such as methanol or acetone taught in Reim et al. 

Conclusion
No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623